Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/25/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action mailed 03/07/2022.  

Allowable Subject Matter

Claims 7-11 and 16-19 (if amended according to claim objection above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20190236487 A1 hereinafter Huang) in view of Carpenter et al. (US 20190130327 A1 hereinafter Carpenter)

As to independent claim 1, Huang teaches a method, comprising: 
obtaining a specification of at least one workflow of a plurality of concurrent workflows in a shared computing environment, wherein the specification comprises a plurality of states of the at least one workflow and one or more control variables for the at least one workflow in the shared computing environment; [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "monitor the status of the jobs corresponding to the selected job listings (610)"]
evaluating, using at least one processing device, a plurality of values of the one or more control variables for an execution of said plurality of concurrent workflows using at least one reinforcement learning agent, [generate results using parameter sets (variables) for running jobs using iteratively tuned model (reinforcement) ¶4, ¶50 " tuning process can include an iterative process of processing training data with the model, changing the model parameter values to reduce errors, processing more training data, again changing the model parameter values to reduce errors, and continuing until completion of the specified tuning process"…"generate results for the job"]
wherein said evaluating comprises observing said plurality of states, including a current state comprising a current configuration of said plurality of concurrent workflows and said shared computing environment, and [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "visualization display (700) may be presented while the corresponding jobs are still running"]
obtaining an expected utility score for a plurality of combinations of said control variables for the execution of said plurality of concurrent workflows given an allocation of one or more resources of the shared computing environment corresponding to said combination of said control variables in said current state; and [score corresponding to parameter set (combination of variables) ¶74-77 ¶72 "score for each job, which can then be compared between jobs to identify and select a best scoring job and corresponding hyperparameter set."]
Huang does not specifically teach variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria.
However, Carpenter teaches variables indicating an allocation of one or more resources [Job has a variable indicating allocated resources (Allocated VMs) Vms help process jobs ¶38 "For example, the environment state may include the priority 10 of the job 144, number of currently allocated VMs, number of occupied VMs, number of available VMs, day of year, initial place of the job 144 in the queue 138, the total effort to execute jobs ahead of the job 144 in the queue 138, and other information from the environment or supplied in the job request 146."]
providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria. [determines a risk score and provisions additional resources accordingly ¶25, ¶15 “After the machine learning algorithm determines the risk score, the service may automatically send a request to the cloud hosting facility to provision additional computing resources (e.g., additional virtual machines (VMs) and the like) to mitigate the risk of violating the SLA. After each job is completed”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the learning systems by Huang by incorporating the variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria disclosed by Carpenter because both techniques address the same field of distributed data systems and by incorporating Carpenter into Huang improves processing of large volumes of data associated with jobs while reducing degradation and outages [Carpenter ¶2]

As to dependent claim 2, the rejection of claim 1 is incorporated. Huang and Carpenter further teach further comprising the step of applying the allocation of one or more resources of the shared environment. [Carpenter allocates resources to groups according to score ¶15, ¶48, ¶25 "estimate a risk score 154 and perform a set of actions 128 (e.g., based on the risk score). "]

As to dependent claim 3, the rejection of claim 1 is incorporated. Huang and Carpenter further teach further comprising the step of updating said at least one reinforcement learning agent by further training a model with the states that result from said allocation as new training samples. [Huang iterative training for model ¶50 " an iterative process of processing training data with the model"]

As to dependent claim 4, the rejection of claim 1 is incorporated. Huang and Carpenter further teach wherein said expected utility score further comprises an expected cost depending on one or more of an execution time of the at least one workflow and a consumption of resources in said shared computing environment. [Carpenter kpi (SLA with response times) ¶54, ¶16 "The SLA specifies particular aspects of the service (e.g., quality, availability, responsibilities, acceptable response times”]

As to dependent claim 5, the rejection of claim 1 is incorporated. Huang and Carpenter further teach wherein said states further comprise provenance data of said plurality of workflows.
[Huang a queue with an order or priority data (provenance) ¶59 "job request may be added to a queue. At 718, the multiple jobs in the queue may be ordered based on one or more criteria"]

As to independent claim 13, Huang teaches a system, comprising: [system ¶24] a memory; [memory ¶24] and at least one processing device, coupled to the memory, operative to implement the following steps: [processor ¶24]
obtaining a specification of at least one workflow of a plurality of concurrent workflows in a shared computing environment, wherein the specification comprises a plurality of states of the at least one workflow and one or more control variables for the at least one workflow in the shared computing environment; [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "monitor the status of the jobs corresponding to the selected job listings (610)"]
evaluating, using at least one processing device, a plurality of values of the one or more control variables for an execution of said plurality of concurrent workflows using at least one reinforcement learning agent, [generate results using parameter sets (variables) for running jobs using iteratively tuned model (reinforcement) ¶4, ¶50 " tuning process can include an iterative process of processing training data with the model, changing the model parameter values to reduce errors, processing more training data, again changing the model parameter values to reduce errors, and continuing until completion of the specified tuning process"…"generate results for the job"]
wherein said evaluating comprises observing said plurality of states, including a current state comprising a current configuration of said plurality of concurrent workflows and said shared computing environment, and [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "visualization display (700) may be presented while the corresponding jobs are still running"]
obtaining an expected utility score for a plurality of combinations of said control variables for the execution of said plurality of concurrent workflows given an allocation of one or more resources of the shared computing environment corresponding to said combination of said control variables in said current state; and [score corresponding to parameter set (combination of variables) ¶74-77 ¶72 "score for each job, which can then be compared between jobs to identify and select a best scoring job and corresponding hyperparameter set."]
Huang does not specifically teach variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria.
However, Carpenter teaches variables indicating an allocation of one or more resources [Job has a variable indicating allocated resources (Allocated VMs) Vms help process jobs ¶38 "For example, the environment state may include the priority 10 of the job 144, number of currently allocated VMs, number of occupied VMs, number of available VMs, day of year, initial place of the job 144 in the queue 138, the total effort to execute jobs ahead of the job 144 in the queue 138, and other information from the environment or supplied in the job request 146."]
providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria. [determines a risk score and provisions additional resources accordingly ¶25, ¶15 “After the machine learning algorithm determines the risk score, the service may automatically send a request to the cloud hosting facility to provision additional computing resources (e.g., additional virtual machines (VMs) and the like) to mitigate the risk of violating the SLA. After each job is completed”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the learning systems by Huang by incorporating the variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria disclosed by Carpenter because both techniques address the same field of distributed data systems and by incorporating Carpenter into Huang improves processing of large volumes of data associated with jobs while reducing degradation and outages [Carpenter ¶2]

As to dependent claim 14, the rejection of claim 13 is incorporated. Huang and Carpenter further teach further comprising the step of updating said at least one reinforcement learning agent by further training a model with the states that result from said allocation as new training samples. [Huang iterative training for model ¶50 " an iterative process of processing training data with the model"]

As to dependent claim 15, the rejection of claim 13 is incorporated. Huang and Carpenter further teach wherein said expected utility score further comprises an expected cost depending on one or more of an execution time of the at least one workflow and a consumption of resources in said shared computing environment. [Carpenter kpi (SLA with response times) ¶54, ¶16 "The SLA specifies particular aspects of the service (e.g., quality, availability, responsibilities, acceptable response times”]

As to independent claim 20, Huang teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps: [memory, processor and media storing software ¶27-30]
obtaining a specification of at least one workflow of a plurality of concurrent workflows in a shared computing environment, wherein the specification comprises a plurality of states of the at least one workflow and one or more control variables for the at least one workflow in the shared computing environment; [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "monitor the status of the jobs corresponding to the selected job listings (610)"]
evaluating, using at least one processing device, a plurality of values of the one or more control variables for an execution of said plurality of concurrent workflows using at least one reinforcement learning agent, [generate results using parameter sets (variables) for running jobs using iteratively tuned model (reinforcement) ¶4, ¶50 " tuning process can include an iterative process of processing training data with the model, changing the model parameter values to reduce errors, processing more training data, again changing the model parameter values to reduce errors, and continuing until completion of the specified tuning process"…"generate results for the job"]
wherein said evaluating comprises observing said plurality of states, including a current state comprising a current configuration of said plurality of concurrent workflows and said shared computing environment, and [Fig. 6 illustrates multiple jobs still running such as image recognition (concurrent workflows) ¶74-77 ¶72 "visualization display (700) may be presented while the corresponding jobs are still running"]
obtaining an expected utility score for a plurality of combinations of said control variables for the execution of said plurality of concurrent workflows given an allocation of one or more resources of the shared computing environment corresponding to said combination of said control variables in said current state; and [score corresponding to parameter set (combination of variables) ¶74-77 ¶72 "score for each job, which can then be compared between jobs to identify and select a best scoring job and corresponding hyperparameter set."]
Huang does not specifically teach variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria.
However, Carpenter teaches variables indicating an allocation of one or more resources [Job has a variable indicating allocated resources (Allocated VMs) Vms help process jobs ¶38 "For example, the environment state may include the priority 10 of the job 144, number of currently allocated VMs, number of occupied VMs, number of available VMs, day of year, initial place of the job 144 in the queue 138, the total effort to execute jobs ahead of the job 144 in the queue 138, and other information from the environment or supplied in the job request 146."]
providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria. [determines a risk score and provisions additional resources accordingly ¶25, ¶15 “After the machine learning algorithm determines the risk score, the service may automatically send a request to the cloud hosting facility to provision additional computing resources (e.g., additional virtual machines (VMs) and the like) to mitigate the risk of violating the SLA. After each job is completed”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the learning systems by Huang by incorporating the variables indicating an allocation of one or more resources, and providing an allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score that satisfies a predefined score criteria disclosed by Carpenter because both techniques address the same field of distributed data systems and by incorporating Carpenter into Huang improves processing of large volumes of data associated with jobs while reducing degradation and outages [Carpenter ¶2]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Carpenter, as applied in the rejection of claim 1 above and further in view of Khidekel et al. (US 20190156404 A1 hereinafter Khidekel) 


As to dependent claim 6, the rejection of claim 1 is incorporated. Huang and Carpenter do not specifically teach wherein said states further comprise telemetry data of said shared computing environment.
However, Khidekel teaches wherein said states further comprise telemetry data of said shared computing environment. [Khidekel  distance measures (telemetry) ¶93 "determine an error probability, an inter-class distance, a probabilistic distance, or other distance measure. The distance measure as computed for parameter value combinations may be used to determine inclusion in the performance cluster."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the machine learning tuning by Huang and Carpenter by incorporating the wherein said states further comprise telemetry data of said shared computing environment disclosed by Khidekel because all techniques address the same field of machine learning and by incorporating Khidekel into Huang and Carpenter improve resource allocation for testing combinations of parameters for improves probabilities of achieving goals [Khidekel ABST and ¶1]


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Carpenter, as applied in the rejection of claim 1 above and further in view of Ishii et al.  (US 20170277556 A1 hereinafter Ishii) 

As to dependent claim 12, the rejection of claim 1 is incorporated. Huang and Carpenter do not specifically teach wherein the one or more control variables comprise one or more of a number of processing cores allocated to a given workflow and an amount of memory allocated to the given workflow.
However, Ishii teaches wherein the one or more control variables comprise one or more of a number of processing cores allocated to a given workflow and an amount of memory allocated to the given workflow. [Fig. 5 illustrates programs with allocated cpus (cores) and memory ¶100 "the number of CPUs 1261, a memory capacity 1262,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the learning systems by Huang and Carpenter by incorporating the wherein the one or more control variables comprise one or more of a number of processing cores allocated to a given workflow and an amount of memory allocated to the given workflow disclosed by Ishii because all techniques address the same field of distributed data systems and by incorporating Ishii into Huang and Carpenter enhances the probability of being accessed increased in the distribution system [Ishii ¶8-¶9]

Response to Arguments
Applicant's arguments filed 05/25/2022. In the remark, applicant argues that: 
(1) Huang and Khidekel fail to teach “one or more control variables indicating an allocation of one or more resources for the at least one workflow in the shared computing environment" as recited in amended claim 1. 

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Carpenter set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kanna et al. (US 20120054768 A1) teaches workflow of the corresponding application when the corresponding amount of computer resources is given to the application (See ¶268 and Fig. 13)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143